Citation Nr: 1712656	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for myofascial pain syndrome with lateral laxity, right ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for myofascial pain syndrome with lateral laxity, left ankle, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for chronic tears of the lateral meniscus with patellofemoral joint syndrome, right knee, currently rated as 10 percent disabling. 

4.  Entitlement to an increased evaluation of limitation of extension, right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation of patellofemoral joint syndrome, left knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1994 until November 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in March 2011.

This appeal was remanded by the Board in November 2014 for further development.  The issues related to the Veteran's increased rating claims for his service-connected ankle disabilities are ready for adjudication.  The issues of entitlement for increased rating for his service-connected knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required.


FINDING OF FACT

Ankylosis is not shown in either ankle.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.13, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5270-5274 (2016).

2.  The criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.13, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected ankle disabilities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the evidence of record during the period on appeal, a rating in excess of 20 percent is not warranted.  

As a preliminary matter, the Board notes that the Veteran's ankle disabilities were determined to be most analogous to, and rated under DC 5262, for impairment or malunion of the tibia and fibula.  In this case, the Board determines that Diagnostic Code 5262 is not the appropriate diagnostic code for the Veteran's ankle disabilities.  Specifically, there is no evidence of impairment or malunion of the Veteran's tibia and fibula in either leg, as the X-rays were negative for any abnormality aside from mild soft tissue swelling.  Further, while the Veteran reported instability, the April 2015 VA examiner did not find any evidence of instability after performing the talar tilt and anterior drawer tests.  Moreover, the Veteran's treatment records do not demonstrate any impairment or malunion of the tibia and fibula.  Rather, the Board considers the Veteran's bilateral ankle disabilities to be more accurately rated under the Diagnostic Codes that are more specific to ankle disabilities.  See 38 C.F.R. § 4.71a, DCs 5270-5274 (2016).

Here, the Veteran currently has a 20 percent disability rating for each ankle.  This is the highest rating allowable under Diagnostic Code 5271.  38 C.F.R. § 4.71a.
In order to warrant a rating in excess of 20 percent under a different diagnostic code, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (30 percent under DC 5270).  See 38 C.F.R. § 4.71a (2016). 

After a review of the relevant symptoms, a rating in excess of 20 percent is not warranted for either ankle.  Specifically, at a VA examination in February 2011, the Veteran stated that he experienced symptoms such as pain, instability, and trouble standing.  He indicated that he was able to stand for more than one hour but less than three hours.  The range of motion in his left ankle was 0 to 15 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion without pain on motion.  The range of motion in his right ankle was 0 to 15 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion with pain on motion.  Further, while there was tendon abnormality in both ankles, there was no objective evidence of ankylosis.  

At a VA examination in March 2015, the Veteran reported that he has bilateral ankle swelling and pain which prevents him from "mowing" or "crossing uneven ground."  The Veteran's range of motion in his left ankle was 0 to 15 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion with pain on motion and weight bearing.  The range of motion in his right ankle was 0 to 15 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion with pain on motion and weight bearing.  There was no objective evidence of ankylosis.  

Additionally, the Veteran's treatment records fail to document any evidence of ankylosis during the period on appeal.  Therefore, given that ankylosis is not demonstrated by the medical evidence, a rating in excess of 20 percent for each ankle is not warranted on this basis. 

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as a rating in excess of 20 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996).

An increased rating is also not warranted based on residuals of a foot injury under Diagnostic Code 5284, as the Veteran's ankle disabilities are not an injury to the feet.  See Yancy v. McDonald, 27 Vet. App. 484, 492-493 (2016) (holding that the application of Code 5284 is limited to disabilities resulting from actual injury to the foot); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  (The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284).  Moreover, the Veteran has not asserted and the evidence does not indicate that the Veteran is claiming a higher rating based upon a separate foot injury.  

Consideration has been given to the Veteran's personal assertion that his ankle disabilities are worse than the rating he currently receives.  Specifically, he reported that he has pain, swelling, and instability, which require him to use a brace and tennis shoes and cause him significant trouble walking and standing.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his ankle disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's ankle disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, his job as a correctional officer, pain, swelling, instability, inability to stand and walk for long periods, and concludes that his symptoms, are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, many of the aforementioned symptoms are also adequately addressed by the rating criteria for other service-connected disabilities.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his ankle disabilities, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, given that the Veteran is still working as a correctional officer, the record does not suggest, and the Veteran does not specifically allege, that his service connected ankle disabilities render him unemployable.  As such, Rice is inapplicable in this case.

In sum, based on the evidence of record, the Board determines that a rating in excess of 20 percent rating for each ankle is not warranted.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board notes that the Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, in the Board's view, Correia is no longer applicable to the Veteran's ankle disabilities, as an increased rating is not dependent upon additional limitation of motion.  Therefore,  the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in November 2014 to obtain a VA examination and outstanding treatment records.  Here, the Veteran was afforded with VA examination in April 2015, and all outstanding records were obtained.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased evaluation for myofascial pain syndrome with lateral laxity, right ankle, currently evaluated as 20 percent disabling is denied.

Entitlement to an increased evaluation for myofascial pain syndrome with lateral laxity, left ankle, currently evaluated as 20 percent disabling is denied.


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the April 2015 VA examination report; while there are findings regarding painful motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weightbearing and non-weightbearing, and range of motion testing in the opposite undamaged joint (or a finding that testing in the opposite undamaged joint is not possible).  

Consequently, the Board finds the April 2015 VA medical examination to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's knee disabilities.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Lexington, Kentucky, since November 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The knees should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


